 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made by and between is by and between
J. DARBY SERÉ (the “Consultant”) and GEOMET, INC. (the “Company”).  The
Consultant and the Company are sometimes referred to collectively in this
Agreement as the “Parties” and individually as a “Party.”

 

1.             Description and Scope of Services.

 

(a)           Consultant shall perform such consulting and transition services
for the Company as may be reasonably requested by the Company from time to time
during the Term (the “Services”).  Consultant acknowledges that the Company is
relying on Consultant’s special skill, knowledge, training, and experience in
performing the Services and that Consultant shall determine the method, details,
and means of performing the Services consistent with the nature and purpose of
the Services.  The Services shall be performed during customary business hours
at the Company’s offices or such other locations as the nature of the Services
may require or the Parties may agree.  Consultant will engage in such travel as
may reasonably be requested by Company and as the proper performance of the
Services may require, and Company shall reimburse Consultant for the reasonable
costs of any such requested travel as set out in Section 2.

 

(b)           The Parties anticipate that the Services requested in the first 90
days of the Term will require Consultant’s full working time, and average
between 40 and 45 hours a week, less up to 2 working days a month that
Consultant shall not be expected to perform any Services, and thereafter will
require up to 60% of Consultant’s working time.  Consistent with the foregoing
time commitment and to avoid any conflict of interest or possible violation of
Sections 5 and 6 of this Agreement, Consultant agrees to inform the Chair of the
Company’s Board of Directors or Chair of the Compensation Committee of the
Company’s Board of Directors in advance of accepting employment with or
performing services for other persons or entities, describing in reasonable
detail the nature of such employment or other services and what precautions will
be taken to avoid a conflict of interest or violation of Sections 5 and 6 of
this Agreement.

 

2.             Equipment; Expenses.  All supplies, equipment, and other property
or materials provided to Consultant or authorized by the Company to be used by
Consultant in relation to the Services shall remain the property of the Company
and shall be returned immediately upon request of the Company or upon
termination of the Agreement, whichever is earlier.  Any computer equipment
owned by Consultant that is used to perform the Services shall be expunged of
all data, programs, documents and any other information relating to the Services
immediately upon request of the Company or upon termination of the Agreement,
whichever is earlier.  Company shall reimburse Consultant for reasonable
business-related expenses incurred by Consultant in connection with the
performance of the Services that have been approved in advance by an authorized
representative of Company, including, but not limited to, parking expenses in
the building in which the Company offices are located, if any.  Any approved
expenses for which Consultant seeks reimbursement shall be submitted to Company
with appropriate supporting documentation no later than no later than 15 days
after the end of the calendar month in which the expenses were incurred. 
Company shall reimburse Consultant for any such approved expenses by the end of
the calendar month after Consultant’s timely submission of appropriate
supporting documentation.

 

--------------------------------------------------------------------------------


 

3.             Relationship of the Parties; Independent Contractor Status. 
Notwithstanding anything to the contrary in this Agreement, express or implied,
the Parties acknowledge and agree that (i) Consultant’s relationship to the
Company shall be that of an independent contractor; (ii) Consultant is not
covered by the Company’s workers’ compensation or other insurance provided by
the Company to its employees; (iii) Consultant is not eligible for, and hereby
waives the right to participate in, any employee benefits provided by the
Company to its employees (other than continue coverage under the Company’s group
medical plan pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985); (iv) Consultant is solely responsible for complying with obligations
imposed upon him by all applicable federal, state, or local laws, rules, and
regulations relating to the performance of the Services and payment of the Fee,
including but not limited to those relating to the reporting of, and paying when
due, all income and other taxes, including estimated taxes, and the filing of
all returns and reports required by applicable law.  Consultant shall not in any
way represent itself or himself to be an agent of the Company, and Consultant
shall not have any power to bind the Company.  Nothing in this Agreement creates
or shall be deemed to create a partnership, joint venture, agency, or
employer-employee relationship between the Company and Consultant.

 

4.             Fee.  As the sole compensation for the Services, the Company
shall pay Consultant, by ACH direct deposit to the Executive’s last checking
account on record with the Company for which the Company has a proper
authorization, a monthly fee of $30,000.00, prorated for any partial period, (
the “Fee”), on the last business day of each calendar month during the Term,
except for the last payment which shall be paid within three business days of
the last day of the Term if the Term ends on a date other than the last day of a
calendar month.  All services that Consultant may render to the Company during
the Term shall be deemed to be services required by this Agreement and the
consideration for such services is the Fee.  The Company shall report all Fees
paid to Consultant on a Form 1099.

 

5.             Confidential Information; Restricted Activities.

 

Consultant and Principal Provider each acknowledge and agree that (i) the
Company is engaged in a highly competitive business; (ii) the Company has
expended considerable time and resources to develop goodwill with its vendors,
suppliers, customers, investors, business partners, and others with whom it has
a business relationship, and exploit its Confidential Information; (iii) the
Company must continue to prevent the dilution of its goodwill and unauthorized
use or disclosure of its Confidential Information to avoid irreparable harm to
its legitimate business interests; and (iv) given the nature of the relationship
between the Parties, he will have access to Confidential Information that
belongs to the Company and, in connection with the performance of the Services,
he will be creating Confidential Information that belongs to the Company and
enhances the Company’s goodwill.

 

(a)           Accordingly, Consultant acknowledge and agree that, at all times
during the Term and thereafter, (i) all Confidential Information shall remain
and be the sole and exclusive property of the Company; (ii) he will protect and
safeguard all Confidential Information; (iii) he will hold all Confidential
Information in strictest confidence and not, directly or indirectly, disclose or
divulge any Confidential Information to any person other than an officer,
director, or employee of, or legal counsel for, the Company, to the extent
necessary for the proper performance of the Services, unless authorized to do so
by the Company or compelled to do so

 

--------------------------------------------------------------------------------


 

by law or valid legal process; (iv) he shall not use any Confidential
Information for his own or a third party’s benefit, unless authorized to do so
by the Company in connection with the proper performance of the Services; (v) if
he believes it or she is compelled by law or valid legal process to disclose or
divulge any Confidential Information, he will notify the Company in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure; (vi) at the end of the Term or at the request of the Company at any
time, he will immediately return to the Company all Confidential Information and
all copies thereof, in whatever tangible form or medium, including electronic;
and (vii) his obligations under this paragraph are in addition to any applicable
contractual, statutory, or common-law obligations he may have.

 

(b)           Consultant acknowledges and agrees to the matters recited in and
his obligations under Section 6 of the Separation Agreement, which are
incorporated herein by this reference.

 

(c)           For purposes of this Agreement, “Confidential Information” means
any confidential or proprietary information or trade secrets of or relating to
the Company or its affiliates, including without limitation all documents or
information, in whatever form or medium concerning or evidencing the Company’s
or its affiliates’ operations; business practices; finances; business plans;
current, past, or prospective transactions; principals; business partners;
marketing methods; costs, prices, contractual relationships; regulatory status;
personnel; geological and geophysical maps, data, interpretations, and analyses;
project and prospect locations and leads; well logs, interpretations, and
analyses; and production information, but excluding any such documents or
information that is or becomes generally available to the public other than as a
result of any breach of this Agreement or other unauthorized disclosure by
Consultant or another.  For purposes of this Section the “Company” includes all
Affiliates of the Company.

 

(d)           Consultant’s obligation under this Section survive the termination
of this Agreement.  Consultant acknowledges and agrees that the Company would
not have an adequate remedy at law and would be irreparably harmed in the event
that any of the provisions of this Section were not performed in accordance with
their specific terms or were otherwise breached.  Accordingly, Consultant agrees
that the Company shall be entitled to equitable relief, including preliminary
and permanent injunctions and specific performance, in the event Consultant
breaches or threatens to breach any of the provisions of this Section, without
the necessity of posting any bond or proving special damages or irreparable
injury.  Such remedies shall not be deemed to be the exclusive remedies for a
breach or threatened breach of this Section by Consultant, but shall be in
addition to all other remedies available to the Company at law or equity.

 

6.             Consultant’s Responsibilities.  Consultant shall perform the
Services (i) using his best efforts; (ii) with due diligence within the
reasonable time frames, if any, as requested by the Company; (iii) with the
highest professional standards; (iv) in accordance with applicable laws; and
(v) in conformance with expected standards of conduct in a professional working
environment.

 

--------------------------------------------------------------------------------


 

7.             Term and Termination.

 

This Agreement shall commence on the day after the Separation Date (as defined
in the Separation Agreement) and end on the earliest of (i) the date it is
terminated in accordance with this Section, (ii) the last day of the ninth month
after the Separation Date, or (iii) March 15, 2013 (the “Term”).  Upon
termination of the Agreement, the Company shall be responsible only to pay
Consultant the Fee for Services performed through the date of termination.

 

This Agreement may be terminated (i) by mutual agreement of the Company and
Consultant; (ii) after the first 90 days of the Term, upon 30 days’ advance
written notice by the Consultant to the Company; (iii) 30 days after Consultant
provides written notice to the Company of the Company’s failure to timely pay
the Fee, provided such failure is not cured by the Company within such 30-day
period; or (iv) immediately by the Company for Cause as defined in
Section 7(c).  This Agreement shall automatically terminate upon the death of
the Consultant.

 

“Cause” for purposes of this Agreement means a finding by the Company of acts or
omissions of Consultant constituting, in the Company’s reasonable judgment, any
of the following: (i) a breach of duty involving fraud, acts of dishonesty
(other than inadvertent acts or omissions), or a conflict of interest;
(ii) gross negligence or willful misconduct in the performance of the Services
or willful disregard of the Company’s lawful requests; (iii) a material breach
of Consultant’s responsibilities and obligations under this Agreement, the
Separation Agreement, or at law; (iv) conduct that is materially detrimental to
the Company, monetarily or otherwise, or reflects unfavorably on the Company to
such an extent that the Company’s best interests reasonably require termination;
(v) the inability or failure by Consultant to substantially perform the Services
for at least 30 days by reason of an illness or injury of Consultant or
otherwise; (vi) Consultant’s conviction of, or entry of a plea agreement or
similar arrangement with respect to a felony or other serious criminal offense;
or (vii) Consultant’s entry of a consent decree or similar arrangement with
respect to any material violation of federal or state securities laws.  Before
exercising its right to terminate the Agreement in whole or part pursuant to
clauses (ii) or (iv), the Company will notify Consultant in writing of its
intent to do so and provide Consultant at least 10 days to correct the
circumstances or events, unless the Company determines in its good faith
judgment that the circumstances or events are not reasonably capable of being
corrected.

 

Upon termination of this Agreement, the Company shall be responsible only to pay
Consultant the Fee for Services performed through the termination date in
compliance with this Agreement.

 

8.             Miscellaneous.  The Parties agree that Sections 12, 13, 14, 15,
18, and 19 of the Separation Agreement apply to this Agreement and are
incorporated herein by this reference.

 

Signature page follows.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the day and year indicated below.

 

 

CONSULTANT:

 

 

 

 

 

 

/s/ J. Darby Seré

 

Name:

J. Darby Seré

 

Date:

April 30, 2012

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

GEOMET, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Y. McGovern

 

Name:

Michael Y. McGovern

 

Title:

Director

 

 

 

 

Date:

April 30, 2012

 

--------------------------------------------------------------------------------